Citation Nr: 1329407	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-02 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a disorder manifested 
by loss of memory and slow thought.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Appellant served on active duty from July 1980 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2010 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, the appellant testified at a Video 
Conference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims file.

The Board notes that, in addition to the paper claims file, 
there is a paperless, electronic claims file associated with 
the appellant's claim.  A review of the documents in such 
file reveals that they are either duplicative of the 
evidence in the paper claims file or are irrelevant to the 
issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board observes that 
further development is required prior to adjudicating the 
appellant's claim of entitlement to service connection for a 
disorder manifested by memory loss and slow thought. 

The appellant claims to have memory loss and slow thought 
due to drinking polluted water during active service.  In a 
March 2010 written statement and in October 2011 hearing 
testimony, the appellant asserted that as a result of 
drinking polluted water during service, he was hospitalized 
at "Omar Bradley Hospital," and was possibly in a coma.

Service treatment records show that the appellant was 
admitted in July 1980 to William Beaumont Army Hospital for 
symptoms inducing disorientation, seizures, impaired vision, 
and dizziness.  The assessment was probable pharyngitis.  
Subsequent service treatment records show that the appellant 
underwent inpatient hospitalization for alcoholism in 
September or October 1980.  However, inpatient treatment 
records from the second hospitalization have not been 
associated with the claims file.  Such hospitalization 
records should be requested on remand.  The Board finds that 
his service personnel records should also be requested as 
they may contain relevant information concerning this claim.

It also appears that VA and private treatment records remain 
outstanding.  In this regard October and November 2006 
private treatment records indicate that the appellant was 
seeing Dr. Reed, a licensed psychologist practitioner, for 
spatial issues, paranoia, and delusions.  They further show 
a diagnosis of reactive depression and "insomnia disorder 
related to another mental disorder."  It does not appear 
that records from Dr. Reed have been requested.  
Additionally, a June 2010 VA examiner noted a review of VA 
treatment records from the Cincinnati VA Medical Center.  
However, no VA treatment records have been associated with 
either the appellant's paper claims file or electronic VA 
file.  Accordingly, remand is necessary to obtain 
outstanding VA and private treatment records to ensure a 
complete record on which to adjudicate the Appellant's 
claim.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, although the appellant was afforded a VA 
examination in June 2010, the Board notes the June 2010 
examination was a neurological examination and did not 
address potential psychiatric origins for the appellant's 
claimed memory loss and slow thought.  Although the VA 
examiner noted generally that the appellant's psychiatric 
history is not related in any way to his military service, a 
rationale for that conclusion was not provided.  
Accordingly, the appellant should be afforded a new VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide the 
names, addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his memory loss and slow thought at 
any time.  In particular, the appellant 
should be asked to provide a release form 
for the private psychologist, Dr. Reed, 
who treated him in 2006 so that the 
medical records can be requested.  After 
securing any necessary releases, the 
RO/AMC should request any records 
identified which are not duplicates of 
those contained in the claims file.  If 
any requested records are unavailable, 
then the file should be annotated as such 
and the appellant should be so notified. 

In addition, obtain all outstanding 
relevant VA treatment records from the VA 
Medical Center in Cincinnati, Ohio.

2.  Request from appropriate sources the 
Veteran's complete service personnel 
records.  In addition, request the 
inpatient treatment records from the 
Veteran's hospitalization in September or 
October 1980 for alcohol abuse treatment.  
If the requested records are unavailable, 
then notify the appellant of this fact. 

3.  Schedule the appellant for a VA 
psychiatric examination to obtain a 
medical opinion as to whether he suffers 
from any psychiatric disorder manifested 
by memory loss and slow thought, and 
whether any such disorder is possibly 
related to his period of service.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted, and the results should be 
reported in detail. 

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current disorder manifested by memory 
loss and slow thought arose during his 
service from July 1980 to December 1980 or 
is otherwise related to any incident of 
that period of service, to include 
drinking polluted water.  The examiner 
should explain the medical basis for the 
conclusions reached. 

4.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, 
then the appellant and, if applicable, his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

